Citation Nr: 1448104	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-20 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic fatigue.

3.  Entitlement to service connection for narcolepsy.

4.  Entitlement to service connection for cataracts.

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for a cervical spine (neck) disorder.

7.  Entitlement to service connection for a left shoulder disorder.

8.  Entitlement to service connection for a cardiac (heart) disorder.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for a lumbar spine (back) disorder.

11.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

12.  Entitlement to service connection for a right knee disorder.

13.  Entitlement to service connection for a left knee disorder.

14.  Entitlement to service connection for a prostate disorder.

15.  Entitlement to service connection for erectile dysfunction.

16.  Entitlement to service connection for high cholesterol.

17.  Entitlement to an initial disability rating in excess of 30 percent for PTSD.

18.  Entitlement to an initial disability rating in excess of 10 percent for a Traumatic Brain Injury (TBI).

19.  Entitlement to an initial disability rating in excess of 10 percent for dry eyes.

20.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.

21.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from July 19, 1972 to July 31, 1972, and from November 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, dated February 2009 (denying service connection for acquired psychiatric disorder, peripheral neuropathy of the lower extremities, and bilateral knee disorders), August 2009 (denying service connection for a left shoulder disorder, and granting service connection for TBI), June 2010 (denying service connection for chronic fatigue and obstructive sleep apnea), June 2011 (granting service connection for PTSD), and June 2013 (denying service connection for narcolepsy, cataracts, a cervical spine disorder, a cardiac disorder, hypertension, a lumbar spine disorder, peripheral neuropathy of the lower extremities, bilateral knee disorders, TDIU, and SMC based on the need for aid and attendance).

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The issues numbered 1-13, 17-18, and 20-21 above are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In a statement at a videoconference hearing before the undersigned VLJ dated July 18, 2014, and in written correspondence received August 11, 2014, the Veteran, through his attorney, notified the Board that a withdrawal of his appeals of the issues of entitlement to service connection for a prostate disorder, entitlement to service connection for erectile dysfunction, entitlement to service connection for high cholesterol, and entitlement to an initial rating in excess of 10 percent for dry eyes is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issues of entitlement to service connection for a prostate disorder, entitlement to service connection for erectile dysfunction, entitlement to service connection for high cholesterol, and entitlement to an initial rating in excess of 10 percent for dry eyes by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

Here, the Veteran, through his attorney, has withdrawn his appeal of the issues of entitlement to service connection for a prostate disorder, entitlement to service connection for erectile dysfunction, entitlement to service connection for high cholesterol, and entitlement to an initial rating in excess of 10 percent for dry eyes in a statement at a videoconference hearing before the undersigned VLJ dated July 18, 2014 (pp. 3-4), and in written correspondence dated August 11, 2014 (p. 3).  Hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  As such, the Board does not have jurisdiction to review the appeal of those issues, and the appeal thereof is dismissed.


ORDER

The appeal of the issues of entitlement to service connection for a prostate disorder, entitlement to service connection for erectile dysfunction, entitlement to service connection for high cholesterol, and entitlement to an initial rating in excess of 10 percent for dry eyes is dismissed.


REMAND

As an initial matter, the Board notes that although the RO listed the issues of entitlement to service connection for peripheral neuropathy of the lower extremities and entitlement to service connection for bilateral knee disorders as requiring new and material evidence to reopen prior to adjudication, the Board finds that no such reopening is required because those issues were already on appeal to the Board.  Specifically, the RO denied those claims in a February 2009 rating decision, the Veteran filed a timely notice of disagreement (NOD) in May 2009, the RO furnished a statement of the case (SOC) in June 2011, and the Veteran filed a timely substantive appeal (VA Form 9) in August 2011.  Consequently, those claims have remained on appeal and need not be reopened.

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's attorney asserted in an August 2014 letter that updated medical records from the Tuscaloosa, Alabama VA Medical Center (VAMC) and the Druid City Hospital (DCH) Regional Medical Center have not been received.  The most recent VA medical records in the paper or electronic claims file are dated March 2013.  He evidently considers them to be relevant.  

On remand, the AOJ should request the Veteran's most recent medical records from the Tuscaloosa, Alabama VAMC and the DCH Regional Medical Center.  The Veteran should be given an opportunity to identify any additional healthcare providers who had treated him for his claimed disorders.  Thereafter, the AOJ should obtain any identified records that are not already included in the claims file.

Additionally, the Veteran informed VA at his July 2014 videoconference hearing that his is currently in receipt of benefits from the Social Security Administration (SSA).  See transcript, pp. 35-37, 41.  Although a portion of the Veteran's application for SSA benefits, dated October 2011, is of record, a February 2012 response from SSA indicates that the Veteran's name does not match any SSA records.  On remand, in light of the Veteran's July 2014 testimony, the AOJ should make all required attempts to obtain any new SSA records pertaining to the Veteran.

Finally, the Veteran's attorney suggested at the July 2014 videoconference hearing that the Veteran had a different name while in service.  See transcript, p. 7.  On remand, the AOJ should clarify with the Veteran or his attorney whether that is accurate.  If so, then the AOJ should obtain the Veteran's service treatment and personnel records under his other name(s).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claimed disorders that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment-including from the Tuscaloosa, Alabama VAMC and the DCH Regional Medical Center-and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Contact SSA and make all required attempts to obtain any new SSA records pertaining to the Veteran.

3.  Contact the Veteran or his attorney and clarify whether he had any other name(s) while in service, as suggested in his July 2014 videoconference hearing transcript (p. 7).  If so, obtain the Veteran's service treatment and personnel records listed under his other name(s).

4.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his claimed disorders.  He should be provided an appropriate amount of time to submit this lay evidence.

5.  After physically or electronically associating any pertinent, outstanding records with the file, obtain any additional VA medical opinions deemed necessary.

6.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his attorney and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


